DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
	Claims 3-6, 10, 12-15, 17-23, 25-40, 42, 45, 47-51 and 54-59 are cancelled.  Claims 1, 2, 7-9, 11, 16, 24, 41, 43, 44, 46, 52-53 and 60-67 are pending.  Claims 1, 2, 7-9, 11, 16, 24, 41, 43, 44, 46, and 52 are withdrawn.  Claims 53 and 60-67 are under examination on the merits.  

Objections and Rejections Withdrawn
	The rejection under USC 112(b) for indefiniteness of claim 53 and over claims 60-67 for “compared to control” is withdrawn per applicant’s amendments.
	The rejection under USC 112(b) for indefiniteness of claim 53 and over claims 60-67 for the placement of “wherein the conditioned supernatant is the composition comprising components of amniotic fluid” is withdrawn per applicant’s amendments.  
	The rejection under USC 112(b) over claim 60 for lack of antecedent basis of “the propagated cells are amniotic stem cells" is withdrawn per applicant’s amendments.  
	The rejection under USC 112(b) over claim 61 for being dependent on a cancelled claim is withdrawn per applicant’s amendments.  
	The rejection for obviousness-type double patenting over copending 16/288,809 (US Patent 11,344,583) is withdrawn per applicant’s filing of a terminal disclaimer, which has been accepted.  
	As rejections from the prior office action have been withdrawn, the arguments toward these rejections are moot.  
Note that 17/731,176 having the same US effective filing date was filed as a divisional application of application 16/288,809 on 4/27/2022 (after the date of the request for continued examination (4/6/2022) for the instant application).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53 and 60-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-78 of copending Application No. 17/731,176 (reference application, issue fee is not yet paid). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set provides for a composition with a component from amniotic fluid cells and amniotic epithelial cells along with other components like vitamin B3, tocopherol and others.  ‘176 also provides for topical formulations.  Note the claims of the instant applicant are product-by-process claims and a materially similar product may be made by different processes (process steps).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
		       
Advisory Notice on Withdrawn Claims (Preparing for Rejoinder of Claims)
	Claim 8 is not in scope with the composition that may become allowable (depending on reply to the obviousness-type double patenting rejection above).  The composition of claim 53 requires there to be a co-culture of amniotic epithelial cells and amniotic fluid cells while claim 8 allows one to choose at least one cell type from the group consisting of amniotic fluid cells, amniotic epithelial cells, placenta cells and umbilical cord cells.  Thus, claim 8 allows one not to do the co-culture that is needed in claim 53 to produce the claimed product/formulation.  Applicant should amend claim 8 to be in scope with a method that would produce the product of claim 53.  
	Claims 9 and 11 should be checked after any amendments to claim 8.  
	 Claim 16 allows for a broader type of defined medium than presented in claim 8, and thus, claim 16 should be considered for cancellation or amended to be a different limitation.  
	Claims 24 and 41 are dependent on cancelled claims.  Applicant may consider amending the claims to be dependent on claim 53 (topical composition according to claim 53).  
	Claim 43 has the clause where “tissue is repaired by putting on, embedding into, filling, or injecting the tissue with the composition” placed after part (d) rather than after part (e) in the claim, and thus, it is unclear if the composition used in the method for tissue repair is the composition made by all of steps (a)-(e ) or the composition made by only steps (a)-(d).  It seems that applicant would want to use the composition made by the complete process.  
	Claim 44 includes “preventing post-operative scarring”.  Applicant should check to see if these forms of tissue repair are reasonably enabled by the application and the prior art.  “Treating/treatment” is considered reasonably enabled in most situations.   
	 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613